Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(B) OR (G) OF THE SECURITIES EXCHANGE ACT OF 1934 GENERAL ELECTRIC CAPITAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 13-1500700 (State of incorporation or organization) (I.R.S. employer identification number) 3135 Easton Turnpike Fairfield, Connecticut (Zip Code) (Address of principal executive offices) If this Form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the follow box. [X] If this Form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the follow box. [ ] Securities Act registration statement file number to which this form relates: 333-132807 Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to Name of each exchange on which be so registered each class is to be registered 6.00% Notes due New York Stock Exchange April 24, 2047 Securities to be registered pursuant to Section 12(g) of the Act: None Item 1. Description of Registrants Securities to be Registered. The description of the 6.00% Notes due April 24, 2047 (the Notes) of General Electric Capital Corporation, a Delaware corporation (the Registrant), registered hereby is contained under the heading Description of the PINES in the pricing supplement and Description of the Notes in the prospectus supplement and under the heading Description of Debt Securities in the prospectus thereto forming a part of the Registrants Registration Statement on Form S-3 (File No. 333-132807) filed with the Securities and Exchange Commission (the Commission) on March 29, 2006, as declared effective by the Commission on March 29, 2006 and is hereby incorporated herein by reference. The Registrant has filed an application to list the Notes on The New York Stock Exchange, Inc. (the NYSE). As of the date this registration statement is filed with the Commission, the NYSE has approved the Notes for listing, subject to notice of official issuance. This Registration on Form 8-A is being filed to list the Notes on the NYSE. Item 2. Exhibits. See Exhibit Index. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, as amended, the registrant, General Electric Capital Corporation, has duly caused this Form 8-A Registration
